Citation Nr: 1127831	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1955 to September 1957.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's asbestosis is causally related to his military service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by military service. 38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran seeks service connection for asbestosis.  He has alleged that this disability resulted from asbestos exposure during military service.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued various documents to provide guidance on claims involving asbestos-related diseases. See VA Adjudication Procedure Manual, M21-1MR Part IV, Subpart ii, Chapter 2, Sec C(9).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a Veteran's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1MR, Part VI, Subpart ii, Chapter 2, Sec C(9)(h).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, Chapter 2, Sec C(9)(h).

First the Board must determine whether the Veteran has a current disability.  In a June 2007 private examination, the Veteran was diagnosed with bilateral asbestosis within a reasonable degree of medical certainty.  Thus, the Veteran has met the current disability requirement.   

Next, the Board must determine whether military records demonstrate evidence of asbestos exposure during service.  In this regard, the Veteran has alleged in his written statements that he was exposed to asbestos during military service when he was stationed aboard a ship that had asbestos coating on its pipes.  He states that the ship was damaged in a storm and that during the replacement of the ship's pipes, he was exposed to asbestos without any protective measures.  

The Board acknowledges that the Veteran served as a seaman aboard the USS Albany during his time in service.  However, there is no evidence of asbestos exposure in his military records, the Veteran has not stated that he worked directly with such pipes, and his primary duty assignment of seaman does not suggest a high probability of asbestos exposure.  Thus, his claimed exposure is not conceded as consistent with the types and circumstances of his service.  38 U.S.C.A. § 1154(a).  

In reaching the above conclusion, the Board acknowledges a compensation and pension examination instruction from July 2009 which erroneously noted that in-service exposure to asbestos had been conceded due to the Veteran's training as a fireman in the Navy.  However, the Veteran has not at any time claimed that he was exposed to asbestos in relation to firefighting activities.  The applicable section of Manual M21-1 MR lists the common materials that may contain asbestos, including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part VI, Subpart ii, Chapter 2, Sec C(9)(a).  Although fire-proofing materials are listed in the common materials section, firefighting is not considered to be an occupation that involves exposure to asbestos.  The occupations listed in the Manual as involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  M21-1MR, Part VI, Subpart ii, Chapter 2, Sec C(9)(f).  Thus, while the Veteran's service personnel records indicate that he did complete firefighting training, there is no evidence that he was exposed to materials containing asbestos during this period, and this occupation alone is not enough to presume exposure.  Therefore, as there is no basis for conceding the Veteran's exposure to asbestos on these grounds, asbestos exposure is not conceded here.

Moreover, the service treatment records do not show a diagnosis or complaints of a disorder associated with asbestos exposure during service.  Furthermore, the Veteran's discharge examination included a chest x-ray showing normal results.  This further supports the finding that the Veteran was not exposed to asbestos in service.

Even if in-service exposure to asbestos were to be conceded, however, the record would need to establish a nexus between the claimed in-service occurrence and the current disability, which includes whether the Veteran had any pre- or post-service exposure to asbestos.  M21-1MR, Part VI, Subpart ii, Chapter 2, Sec C(9)(h).  There is no indication in the record that the Veteran was exposed to asbestos at any point prior to his military service.  However, the Veteran stated in both his written statements and in medical examinations that he was exposed to asbestos through his work as a carpenter after his time in service.  In a June 2007 private examination, the Veteran told the examiner that in his work as a carpenter for 39 years he handled demolition and remodeling of old buildings, with asbestos-covered pipes, insulation, drywall and plaster.  He stated that he worked with asbestos nearly 50 percent of the time during this period.  He also noted in a July 2007 statement that he was exposed to asbestos in many of the materials that he worked with, and that he was told by the Occupational Safety and Health Administration (OSHA) about asbestosis because of this.  

The June 2007 private examination notes that the Veteran's asbestosis is causally related to his asbestos exposure in the military and to his workplace exposure after his discharge from military service.  However, the examiner did not have the benefit of the Veteran's service treatment or personnel records at the time of this examination, and his opinion was based solely on the Veteran's reported history of military exposure.  As noted above, in-service asbestos exposure claimed by the Veteran has not been conceded.  Furthermore, the examiner also recognized the Veteran's four decades of work exposure to asbestos after his discharge from service as a cause of his asbestosis.

An August 2009 VA compensation and pension examination did not provide an opinion as to the cause of the Veteran's asbestosis.  The examiner did make note of the instruction that asbestos had been conceded due to the Veteran's training as a fireman in the Navy.  As discussed above, however, such exposure is not in fact been conceded.  

In a February 2010 VA compensation and pension examination report, the examiner opined that it was less likely than not that the Veteran's asbestosis was a result of exposure to asbestos in military service.  In reaching this conclusion, the examiner considered the Veteran's history, the results of his physical examination from August 2009, and the examiner's own knowledge of this condition and how it relates to occupational exposures.  The examiner also provided a detailed rationale for his conclusion.  He stated that neither the Veteran's service personnel records nor his own statements provide any specific instances of when the Veteran would have worked with or been exposed to asbestos while on active duty.  Furthermore, the examiner noted as significant the Veteran's employment for nearly 40 years as a carpenter after service, and his statement in a June 2007 private examination that during this period as a carpenter he was exposed to asbestos around 50 percent of the time.  As the examiner's conclusion was reached following a review of the claims folder and prior physical evaluation of the Veteran, and as a rationale was provided, it is found to have probative weight.  

The Veteran believes that his claimed in-service exposure to asbestos caused his current asbestosis.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the Board finds that the preponderance of the medical evidence is against service connection for asbestosis.  The benefit sought on appeal is accordingly denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


